Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to because page 8, lines 7-8 recites: “In the TCU 31 according to the second embodiment as illustrated in FIG. 2, a female connector 32, ….”
The Examiner believes that this sentence in the specification should refer to Fig. 8 instead of Fig. 2 because the cited elements are not in Fig. 2, but they are present in Fig. 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation “a breathable filter is disposed at a location where the ventilation hole faces the outside…and where the connector has a ventilation hole communicating with….” (Bold emphasis added).
There is insufficient antecedent basis for the limitation “the ventilation hole faces the outside”.
Furthermore, it is not clear whether the recitation of “the connector has a ventilation hole” refers to the previously recited “the ventilation hole faces the outside” or whether the recitation of “the connector has a ventilation hole” refers to a separate and distinct ventilation hole.
a ventilation hole faces the outside…and where the connector has [[a]] the ventilation hole communicating with….”

All claims that depend from claim 1 are rejected under 112 by virtue of their dependency from a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Motohiro et al. (JP 2012002552, “Motohiro” Examiner note: Motohiro is cited in the IDS filed on 3/31/2020) in view of Koichi (JP 2002250430, “Koichi” Examiner note: Koichi is cited in the IDS filed on 3/31/2020).  Additional note: the following amendments in claim 1, which have not been entered, are in view of the 112 rejection, above. 

Regarding claim 1, Motohiro discloses A vehicle control apparatus disposed inside a housing accommodating a transmission, the vehicle control apparatus comprising: a metal base made of a metal (Figs. 1-3, [0028], [0033]; an electronic control module disposed inside a housing for performing a shift control of an automatic transmission comprises a metal plate 3); 
a resin case attached to the metal base to form an interior space, and including a part having a connector penetrating inside and outside of the housing (Figs. 1-3, [0033], [0034], [0060]; insulating housings 2 and 4 and insulating blocks 5 to 8 form a resin case attached to the metal plate 3 to form an interior space, including the connection terminal 37 which penetrates inside and outside the housing); 
a printed circuit board, on which an electronic component mounts, that is disposed in the interior space (Figs. 1-3, [0033], [0044]; a circuit board 44 is disposed in the interior space of the resin case); 
an oil-tight seal member that is placed between the metal base and the resin case to surround the printed circuit board (Figs. 1-3, [0089]; upper wall 11 is an oil-tight seal member that is placed between the metal plate 3 and the resin case to surround the printed circuit board 44); 
wherein the electronic component is included in a control circuit for the transmission (Figs. 1-3, [0033]; the electronic control module includes a control unit for performing a shift control of an automatic transmission).
a breathable filter is disposed at a location where [[the]] a ventilation hole faces the outside of the housing, and wherein the connector has [[a]] the ventilation hole communicating with the interior space and outside of the housing.
Koichi discloses a breathable filter is disposed at a location where [[the]] a ventilation hole faces the outside of the housing (Fig. 1, [0024]; filter 31 is disposed where a breather hole 30 faces outside a housing), 
and wherein the connector has [[a]] the ventilation hole communicating with the interior space and outside of the housing (Fig. 1, [0024]; the breather hole 30 communicates with an interior space and outside of a housing).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus with Koichi’s breather hole and filter in order to enable the supplying and exhausting of the air in the unit case by a breather of an automatic transmission case, as suggested by Koichi at the bottom of page 1 to the top of page 2 in the “SOLUTION” section.

Regarding claim 6, Motohiro in view of Koichi discloses the claimed invention as applied to claim 1 above.
Motohiro discloses the vehicle control apparatus mounts on a device having a built-in hydraulic fluid control path (Figs. 1-3, [0029]; a hydraulic control device includes a valve body having a plurality of oil passages).

Regarding claim 8, Motohiro in view of Koichi discloses the claimed invention as applied to claim 1 above.
wherein the vehicle control apparatus is disposed at an atmosphere of lubricant oil, and is covered by the lubricant oil (Figs. 1-3, [0030]; the electronic control module is immersed in the oil together with the valve body).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Motohiro in view of Koichi as applied to claim 1 above, and further in view of Yoshiura (US 2019/0334339, “Yoshiura”).

Regarding claim 2, Motohiro in view of Koichi discloses the claimed invention as applied to claim 1 above.
Motohiro in view of Koichi does not disclose a cover configured to cover at least a part of the breathable filter.
Yoshiura discloses a cover configured to cover at least a part of the breathable filter (Figs. 1-8, [0029], [0049]; cover 12 includes the ventilation portion 20 which provides a cover, such as a valve or a flap valve for a ventilation system).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi, with Yoshiura’s breather hole and filter in order to allow for the pressure in the protection tube to be adjusted using a configuration with fewer parts than with a conventional structure, as suggested by Yoshiura at [0006].

Regarding claim 3, Motohiro in view of Koichi and Yoshiura discloses the claimed invention as applied to claim 2 above.
Motohiro discloses the connector includes a male connector (Figs. 1-3, [0033], [0034], [0060]; connection terminal 37 is a male connector).
the vehicle control apparatus further comprises a female connector configured to be connected to the male connector, and wherein the female connector has a housing, and a part of the housing of the female connector is the cover.
Koichi discloses the vehicle control apparatus further comprises a female connector configured to be connected to the male connector (Fig. 1, [0024]; female connector 13 is configured to be connected to the male connector 23), 
and wherein the female connector has a housing (Fig. 1, [0024]; female connector 13 has a housing), 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi and Yoshiura, with Koichi’s breather hole and filter in order to enable the supplying and exhausting of the air in the unit case by a breather of an automatic transmission case, as suggested by Koichi at the bottom of page 1 to the top of page 2 in the “SOLUTION” section.
Yoshiura discloses a part of the housing of the female connector is the cover (Figs. 1-8, [0029], [0049]; cover 12 is a housing which includes the ventilation portion 20 which provides a cover, such as a valve or a flap valve for a ventilation system).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi, with Yoshiura’s breather hole and filter in order to allow for the pressure in the protection tube to be adjusted using a configuration with fewer parts than with a conventional structure, as suggested by Yoshiura at [0006].

Regarding claim 4, Motohiro in view of Koichi and Yoshiura discloses the claimed invention as applied to claim 3 above.
 the male connector has a fitting part to which the breathable filter is fitted.
Koichi discloses the male connector has a fitting part to which the breathable filter is fitted (Fig. 1, [0024]; the male connector 23 has a substrate which is a fitting part to which the filter 31 is fitted).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi and Yoshiura, with Koichi’s breather hole and filter in order to enable the supplying and exhausting of the air in the unit case by a breather of an automatic transmission case, as suggested by Koichi at the bottom of page 1 to the top of page 2 in the “SOLUTION” section.

Regarding claim 5, Motohiro in view of Koichi and Yoshiura discloses the claimed invention as applied to claim 2 above.
Motohiro discloses the connector includes a male connector (Figs. 1-3, [0033], [0034], [0060]; connection terminal 37 is a male connector).
Motohiro does not disclose the vehicle control apparatus further comprises a female connector configured to be connected to the male connector, and wherein the female connector includes a removable cover as the cover.
Koichi discloses the vehicle control apparatus further comprises a female connector configured to be connected to the male connector (Fig. 1, [0024]; female connector 13 is configured to be connected to the male connector 23), 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by 
Yoshiura discloses the female connector includes a removable cover as the cover (Figs. 1-8, [0029], [0049]; cover 12 is a housing which includes the ventilation portion 20 which provides a removable cover, such as a valve or a flap valve for a ventilation system).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi, with Yoshiura’s breather hole and filter in order to allow for the pressure in the protection tube to be adjusted using a configuration with fewer parts than with a conventional structure, as suggested by Yoshiura at [0006].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Motohiro in view of Koichi as applied to claim 6 above, and further in view of Shingyo et al. (US 2018/0222408, “Shingyo”).

Regarding claim 7, Motohiro in view of Koichi discloses the claimed invention as applied to claim 6 above.
Motohiro does not disclose an additional connector configured to make a connection with the device.
Shingyo discloses an additional connector configured to make a connection with the device (Fig. 1, [0029]; connectors 60).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Motohiro’s vehicle control apparatus, as modified by Koichi, with Shingyo’s additional connector in order to enable multiple connections to the printed wiring 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847